DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/761,872, filed on August 15, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 25, 31-32 and 35 are rejected under 35 U.S.C. 112(b) s being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20 “D2 denotes the distance between the aperture stop and the second lens group” has clarity issues.  It is unclear if this distance is at the wide angle end state or at the telephoto end state or at any distance between.  In the instant application paragraph [0012] repeats the same language and sheds no light on this issue.  However, looking at the numeric values in Table 1 in paragraph [0083] it is assumed distance is when the system is in the wide angle end state.  For purposes of examination the examiner will use “D2 denotes the distance between the first lens group and the aperture stop in the wide angle end state.”
Regarding claim 25 “a/the negative lens second closest to the object in the first lens group” has clarity issues.  Regarding the first lens group, no details of individual lens(es) or their respective power(s) have been distinctly claimed.  It is unclear if there are at least two negative lenses in the first lens group or if there are at least two lenses in the first lens group where and second lens is negative.  Using the broadest reasonable interpretation in light of the specification the examiner assumes the latter interpretation.  For purposes of examination the examiner will between lines 1 and 2 insert “the first lens group comprises in order from an object a first object most lens and an adjacent second negative lens, and ” and for consistency use “of the second lens” in lines 6-7 and “of the second lens” in lines 9-10.
Regarding claim 31 (dependent from 19) “wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens” has clarity issues.  It is unclear what the further limitation of claim 19 is.  Particularly, claim requires “at least a part of the third lens group serves as a focusing lens.”  It is unclear if the first and/or second lens group are now eligible as a focusing lens group (in addition to the third) or if there is more than one focusing lens group or something else.  In light of applicant’s numerical examples with G3 containing the focusing group, for purposes of examination the examiner will interpret that the claim fails to further limit and that the limitations of claim 19 inherently read on this claim.
Regarding claim 32 “wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens” has clarity issues.  It is unclear what the further limitation of claim 19 is.  Particularly, claim requires “at least a part of the third lens group serves as a focusing lens.”  It is unclear if the second lens group is now eligible as a focusing lens group (in addition to the third) or if there is more than one focusing lens group or something else.  In light of applicant’s numerical examples with G3 containing the focusing group, for purposes of examination the examiner will interpret that the claim fails to further limit and that the limitations of claim 19 inherently read on this claim.
Regarding claim 35: “An optical apparatus comprising the zoom lens according to claim 19.”  It is unclear what the further structural limitation is from claim 19.  Broadly read a zoom lens is an optical apparatus.  There is no implicit or explicit limitation to differentiate claims 19 and 35 except that the device now has a different name.  The examiner respectfully suggests adding a structural limitation to further have a clear difference between the claimed devices.  For purposes of examination the examiner will interpret that any zoom lens reading on claim 19 fulfils all of the requirements for claim 35.

Claim Warning
Applicant is advised that should claim 19 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Insofar as they are understood claims 19, 23-24, 28, 30-32 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwashiro US Patent Application Publication 2014/0029110.
Regarding claim 19 Kuwashiro discloses a zoom lens (title e.g. example 5 see figure 9) comprising, in order from an object: a first lens group (e.g. L1) having negative refractive power (paragraph [0070] notes f1=-9.61); a second lens group (e.g. L2) having positive refractive power (paragraph [0070] notes f2=+9.21); a third lens group (e.g. L3) having negative refractive power (paragraph [0070] notes f3=-32.90); and a fourth lens group (e.g. L4) having positive refractive power (paragraph [0070] notes f4=+17.13), wherein an aperture stop (e.g. stop FP or stop SP) is provided between the first to the fourth lens groups, upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (see figure 9), the aperture stop is moved in an optical axis direction (see figure 9), and at least a part of the third lens group serves as a focusing lens (paragraph [0039] see figure 9).
Regarding claim 23 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 28 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein a following conditional expression is satisfied 39.00°<w<70.00° (Figure 10A w=41.8°).
Regarding claim 30 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein the first lens group, the second lens group, and the third lens group move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (see figure 9).
Regarding claim 31 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above e.g. L3).
Regarding claim 32 Kuwashiro discloses the zoom lens according to claim 19, as set forth above.  Kuwashiro further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above e.g. L3).
Regarding claim 35 Kuwashiro further discloses an optical apparatus (e.g. figure 11) comprising the zoom lens (e.g. photographic optical system 51) according to claim 19 (paragraph [0072] “51 which includes any of the zoom lenses described in the first to fifth exemplary embodiments”).
Regarding claim 36 Kuwashiro discloses a method for manufacturing a zoom lens according to claim 19 (as set forth above) further including arranging the first to the fourth lens groups (e.g. L1-4) and the aperture stop (e.g. FP or SP) within a lens barrel (figure 11 shows optical system 51 in a barrel and paragraph [0072] notes “51 which includes any of the zoom lenses described in the first to fifth exemplary embodiments”).

Insofar as they are understood claims 19-21, 23-25, 27, 30-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai foreign patent document JP2014215500, of record.
Regarding claim 19 Sakai disclose a zoom lens (title e.g. figures 1, 3 & 5) comprising, in order from an object: a first lens group having negative refractive power (abstract e.g. L1); a second lens group having positive refractive power (abstract e.g. L2); a third lens group having negative refractive power (abstract e.g. L3); and a fourth lens group having positive refractive power (abstract e.g. L4), wherein an aperture stop (e.g. aperture-diaphragm SP) is provided between the first to the fourth lens groups (see figures 1, 3 & 5), upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (see figures 1, 3 & 5), the aperture stop is moved in an optical axis direction (inter alia paragraph [0020] “zooming from a wide angle end to telephoto end, aperture-diaphragm SP is moving” see figures 1, 3 & 5), and at least a part of the third lens group serves as a focusing lens (inter alia paragraph [0017] “focus system which performs focusing by the 3rd lens group L3 is adopted”).
Regarding claim 20 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a following conditional expression is satisfied 3.00<D1/D2<7.00 (e.g. Examples 1-2 see paragraphs [0051 & 0053] D1/D2=4.7 & 6.9, respectively).
Regarding claim 21 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a following conditional expression is satisfied 1.20<M2/Ms<1.60 (e.g. Example 1 see paragraph [0051] M2/Ms=1.22).
Regarding claim 23 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 25 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein the first lens group comprises in order from an object a first object most lens and an adjacent second negative lens (e.g. see figure 3), and the first lens group comprises in order from an object a first object most lens and an adjacent second negative lens (see figure 3), and a following conditional expression is satisfied -0.30<(Rn2+Rn1)/ (Rn2-Rn1)<1.00 (using the values in paragraph [0052]  (Rn2+Rn1)/ (Rn2-Rn1)=-0.29).
Regarding claim 27 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a following conditional expression is satisfied 0.20 < (R21 + R12)/(R21 - R12) < 0.90 (e.g. Example 2 see paragraph [0052] (R21 + R12)/(R21 - R12)=0.74).
Regarding claim 30 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein the first lens group, the second lens group, and the third lens group move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (see figures 1, 3 & 5).
Regarding claim 31 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above e.g. L3).
Regarding claim 32 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above e.g. L3).
Regarding claim 34 Sakai discloses the zoom lens according to claim 19, as set forth above.  Sakai further discloses wherein a at least a part of the second lens group is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis (inter alia paragraph [0043-44] “… the 2nd lens group L2 … image blur correction (vibration control) may be performed by moving the single positive lens which is 2b lens group so that it may have a vertical component to an optic axis, and making an image formation position change perpendicularly to an optic axis”).
Regarding claim 35 Sakai further discloses an optical apparatus (title e.g. figure 7 optical system which 11) comprising the zoom lens according to claim 19 1 (inter alia paragraph [0057] “11 comprised with the zoom lens of the present invention”).
Regarding claim 36 Sakai discloses a method for manufacturing a zoom lens according to claim 19 (as set forth above) further including arranging the first to the fourth lens groups (e.g. L1-4) and the aperture stop (e.g. SP) within a lens barrel (figure 7 shows optical system 11 in a barrel and paragraph [0057] notes “11 comprised with the zoom lens of the present invention”).

Insofar as they are understood claims 19, 23-24, 27-28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochigi et al. foreign patent document JPH06148523.
Regarding claim 19 Tochigi disclose a zoom lens (title e.g. example 6 see figure 8) comprising, in order from an object: a first lens group (e.g. L2) having negative refractive power (abstract “L2 of a negative refraction”); a second lens group (e.g. L3) having positive refractive power (abstract “L3 of a positive refraction”); a third lens group (e.g. L4) having negative refractive power (abstract “L4 of a negative refraction”); and a fourth lens group (e.g. L5) having positive refractive power (abstract “L5 of a positive refraction”), wherein an aperture stop (e.g. SP) is provided between the first to the fourth lens groups (see figure 8), upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (paragraph [0047] has a table noting the distances on both sides of the stop, i.e. R12, is variable), the aperture stop is moved in an optical axis direction (paragraph [0047] has a table noting the distances on both sides of the stop, i.e. R12, is variable in optical axis direction), and at least a part of the third lens group serves as a focusing lens (abstract L4, for example, is moved along an optical axis for focusing).
Regarding claim 23 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 27 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein a following conditional expression is satisfied 0.20 < (R21 + R12)/(R21 - R12) < 0.90 (using the values in paragraph [0047] (R21 + R12)/(R21 - R12)=0.59.
Regarding claim 28 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein a following conditional expression is satisfied 39.00°<w<70.00° (paragraph [0047] w<60.0°).
Regarding claim 30 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein the first lens group (e.g. L2), the second lens group (e.g. L3), and the third lens group (e.g. L4) move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (abstract notes L2, L3 & L4 move).
Regarding claim 31 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens (inherent based on limitations of claim 19, as set forth above e.g. L4).
Regarding claim 32 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens (inherent based on limitations of claim 19, as set forth above e.g. L4).
Regarding claim 33 Tochigi discloses the zoom lens according to claim 19, as set forth above.  Tochigi further discloses wherein upon zooming from a wide angle end state to a telephoto end state, the first lens group monotonically moves toward the image side (implicit given the values in paragraph [0047]).

Insofar as they are understood claims 19, 22-25, 27, 30-32 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogi US Patent Application Publication 2015/0219882.
Regarding claim 19 Mogi disclose a zoom lens zoom lens (title e.g. example 8 see figure 15) comprising, in order from an object: a first lens group (e.g. B2) having negative refractive power; a second lens group (e.g. B4) having positive refractive power; a third lens group (e.g. B6) having negative refractive power; and a fourth lens group (e.g. B7) having positive refractive power, wherein an aperture stop (e.g. SP) is provided between the first to the fourth lens groups, upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (Sp moves as part of B3 and changes distances with the two adjacent groups B2 & B4 ), the aperture stop is moved in an optical axis direction (inherent since it moves with B3), and at least a part of the third lens group (e.g. B6) serves as a focusing lens (paragraph [0053] “B6 is a focus lens group”).
Regarding claim 22 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein a following conditional expression is satisfied 1.10 < TLw/TLt < 1.30 (using the values in paragraph [0094] TLw/TLt=1.24).
Regarding claim 23 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 25 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein the first lens group (e.g. B2) comprises in order from an object a first object most lens and an adjacent second negative lens (see figure 15), and a following conditional expression is satisfied -0.30<(Rn2+Rn1)/(Rn2-Rn1)<1.00 (using the values in paragraph [0094] (Rn2+Rn1)/(Rn2-Rn1)=0.37).
Regarding claim 27 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein a following conditional expression is satisfied 0.20 < (R21 + R12)/(R21 - R12) < 0.90 (using the values in paragraph [0094] (R21 + R12)/(R21 - R12)=0.38). 
Regarding claim 30 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein the first lens group (e.g. B2), the second lens group (e.g. B4), and the third lens group (e.g. B6) move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (see figure 15).
Regarding claim 31 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens (inherent based on limitations of claim 19, as set forth above, further paragraph [0053] “B6 is a focus lens group”).
Regarding claim 32 Mogi discloses the zoom lens according to claim 19, as set forth above.  Mogi further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens (inherent based on limitations of claim 19, as set forth above, further paragraph [0053] “B6 is a focus lens group”).
Regarding claim 35 Mogi further discloses an optical apparatus (title e.g. figure 21) comprising the zoom lens (e.g. imaging optical system 11) according to claim 19 (paragraph [0098] “11 includes a zoom lens according to any one of the first to tenth exemplary embodiments”).
Regarding claim 36 Mogi discloses a method for manufacturing a zoom lens according to claim 19 (as set forth above) further including arranging the first to the fourth lens groups (e.g. B2, B4, B6 & B7) and the aperture stop (e.g. SP) within a lens barrel (figure 21 shows optical system 11 in a barrel and paragraph [0098] notes “11 includes a zoom lens according to any one of the first to tenth exemplary embodiments”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 19, 23-24, 28-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto US Patent Application Publication 2014/0055659 in view of Souma US Patent Application Publication 2013/0027585.
Regarding claims 19, 31-32 and 34 Iwamoto discloses a zoom lens (title e.g. example 1 see figure 1) comprising, in order from an object: a first lens group (e.g. L1) having negative refractive power (abstract “first to fourth lens units respectively having negative, positive, negative and positive refractive powers”); a second lens group (e.g. L2) having positive refractive power (abstract); a third lens group (e.g. L3) having negative refractive power (abstract); and a fourth lens group (e.g. L4) having positive refractive power (abstract), wherein an aperture stop (e.g. stop FC) is provided between the first to the fourth lens groups (see figure 1), upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (paragraph [0090] disclose d8 & d9 are variable), the aperture stop is moved in an optical axis direction (see figure 1). 
Iwamoto does not disclose at least a part of the third lens group serves as a focusing lens, as recited in claim 19; or the broader limitations of wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens, as recited in claim 31; and wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens, as recited in claim 32; and/or wherein at least a part of the second lens group is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis as recited in claim 34.  
Souma discloses a zoom lens (title) including a four lens groups arranged negative, positive, negative and positive (abstract).  Souma further teaches using the third lens group for focusing (paragraph [0059]) since in the negative, positive, negative, and positive zoom type, it is possible to achieve lighter weight of the actuator and higher speed of focusing by using the third lens unit as the focus lens unit and because it is easy to control focus sensitivity of the third lens unit (paragraph [0059]).  Souma further teaches wherein at least a part of the second lens group is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis (paragraph [0027] “the second-b lens unit is moved in a plane substantially perpendicular to an optical axis for damping vibrations”)  since in the negative, positive, negative, and positive zoom type, axial ray height becomes highest in the second lens unit, and as a result, sensitivity of deterioration of imaging performance due to decentering of each lens constituting the second lens unit becomes high allowing the image quality deterioration due to decentering to be minimalized (inter alia paragraph [0028]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Iwamoto to have at least a part of the third lens group serves as a focusing lens and at least a part of the second lens group is configured to serve as a vibration-proof lens group as taught by Souma for the purpose of achieving lighter weight, higher speed of focusing and better imaging quality.
Regarding claim 23 Iwamoto as modified by Souma discloses the zoom lens according to claim 19, as set forth above.  Iwamoto further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Iwamoto as modified by Souma discloses the zoom lens according to claim 19, as set forth above.  Iwamoto further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 28 Iwamoto as modified by Souma discloses the zoom lens according to claim 19, as set forth above.  Iwamoto further discloses wherein a following conditional expression is satisfied 39.00°<w<70.00° (paragraph [0090] w=52.68°).
Regarding claim 29 Iwamoto as modified by Souma discloses the zoom lens according to claim 19, as set forth above.  Iwamoto further discloses wherein a following conditional expression is satisfied 15.00°<t<34.00° (paragraph [0090] t=32.51°).
Regarding claim 30 Iwamoto as modified by Souma discloses the zoom lens according to claim 19, as set forth above.  Iwamoto further discloses wherein the first lens group, the second lens group, and the third lens group move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (abstract “first to fourth lens units … being moved during zooming” see figure 1).
Regarding claim 35 Iwamoto further discloses an optical apparatus (title e.g. figure 13) comprising the zoom lens (e.g. image capturing optical system 21) according to claim 19 (paragraph [0086] “image capturing optical system constituted by any one of the zoom lenses shown in Embodiments 1 to 6”).
Regarding claim 36 Iwamoto further discloses a method for manufacturing a zoom lens according to claim 19 (as set forth above) further including arranging the first to the fourth lens groups (e.g. L1-L4) and the aperture stop (e.g. FC) within a lens barrel (figure 13 shows optical system 21 in a barrel and paragraph [0086] notes “image capturing optical system constituted by any one of the zoom lenses shown in Embodiments 1 to 6”).

Insofar as they are understood claims 19, 23-24, 26, 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. US Patent Application Publication 2007/0201143 in view of Ohashi US Patent Application Publication 2007/0297068.
Regarding claim 19 Kohno discloses a zoom lens (title e.g. examples 1-4 see figures 1, 5, 9 & 13)  comprising, in order from an object: a first lens group having negative refractive power (abstract e.g. GR1); a second lens group having positive refractive power (abstract e.g. GR2); a third lens group having negative refractive power (abstract e.g. GR3); and a fourth lens group having positive refractive power (abstract e.g. GR4), wherein an aperture stop is provided between the first to the fourth lens groups (e.g. stop ST), upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed (see figures 1, 5, 9 & 13), and at least a part of the third lens group serves as a focusing lens (paragraph [0177] “focusing … the first to fourth examples, the third lens unit GR3 is moved”).
Kohno does not disclose the aperture stop is moved in an optical axis direction.
Ohashi teaches a zoom lens (title e.g. figure 1) including four lens groups (abstract e.g. I, II, III & IV) with an aperture stop (e.g. S) provided between the first to the fourth lens groups (see figure 1); and further teaches the aperture stop can be moved independently from the adjoining lens groups (paragraph [0143]) for the purpose of selecting the most appropriate path of rays thereby making it possible to raise the degree of freedom for correcting coma aberration and the curvature of field and so forth, and to enhance off-axis performances (paragraph [0143]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Kohno to have the aperture stop being moved in an optical axis direction as taught by Ohashi for the purpose of selecting the most appropriate path of rays thereby making it possible to raise the degree of freedom for correcting coma aberration and the curvature of field and so forth, and to enhance off-axis performances.
Regarding claim 23 Kohno as modified by Ohashi discloses the zoom lens according to claim 19, as set forth above.  Kohno further discloses wherein a following conditional expression is satisfied 0.80 < -2t < 1.10 (would be inherent given the similar elements and similar functions).
Regarding claim 24 Kohno as modified by Ohashi discloses the zoom lens according to claim 19, as set forth above.  Kohno further discloses wherein a following conditional expression is satisfied 1.30 < 3w < 1.90 (would be inherent given the similar elements and similar functions).
Regarding claim 26 Kohno as modified by Ohashi discloses the zoom lens according to claim 19, as set forth above.  Kohno further discloses wherein a following conditional expression is satisfied 0.40 < (R31 + R32)/(R31 - R32) < 2.50 (e.g. examples 3-4 using the values in Tables 5 & 7  (R31 + R32)/(R31 - R32)=1.29 & 0.83, respectively).
Regarding claim 31 Kohno as modified by Ohashi discloses the zoom lens according to claim 19, as set forth above.  Kohno further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above, further e.g. paragraph [0177] GR3).
Regarding claim 32 Kohno as modified by Ohashi discloses the zoom lens according to claim 19, as set forth above.  Kohno further discloses wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens (inherent based on limitations of claim 10, as set forth above, further e.g. paragraph [0177] GR3).
Regarding claim 35 Kohno further discloses an optical apparatus (title e.g. figure 17) comprising the zoom lens (e.g. magnification varying optical system OS) according to claim 19 (section titles 2-2-1, 2-2-2, 2-2-3 & 2-2-4 make it clear the examples 1-4 are examples of OS).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 11,042,006. Although the claims at issue are not identical, they are not patentably distinct from each other because there are sets of inventions which read on both sets of claims, for example examples 1-4, the camera and method disclosed in the instant application read on both claim sets.
11,042,006
Instant application 
1.  A zoom lens comprising, in order from an object: a first lens group having negative refractive power; an aperture stop; a second lens group having positive refractive power; a third lens group having negative refractive power; and a fourth lens group having positive refractive power, wherein upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and the first lens group, a distance between the aperture stop and the second lens group, and a distance between the aperture stop and the third lens group are changed and the aperture stop is moved in an optical axis direction, and a following conditional expression is satisfied: 1.12<TLw/TLt<1.30  where, TLw denotes a total length of the zoom lens in the wide angle end state, and TLt denotes a total length of the zoom lens in the telephoto end state.

14. The zoom lens according to claim 1, wherein at least a part of the third lens group serves as a focusing lens.
19. A zoom lens comprising, in order from an object: a first lens group having negative refractive power; a second lens group having positive refractive power; a third lens group having negative refractive power; and a fourth lens group having positive refractive power, wherein an aperture stop is provided between the first to the fourth lens groups, upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed, the aperture stop is moved in an optical axis direction, and at least a part of the third lens group serves as a focusing lens.

22. The zoom lens according to claim 19, wherein a following conditional expression is satisfied 1.10 < TLw/TLt < 1.30 where, TLw denotes a total length of the zoom lens in the wide angle end state, and TLt denotes a total length of the zoom lens in the telephoto end state.
2. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 3.00 < D1/D2 < 7.00 
where, D1 denotes the distance between the first lens group and the aperture stop in the wide angle end state, and D2 denotes the distance between the aperture stop and the second lens group in the wide angle end state.
20. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 3.00 < D1/D2 < 7.00 
where, D1 denotes the distance between the first lens group and the aperture stop in the wide angle end state, and D2 denotes the distance between the aperture stop and the second lens group in the wide angle end state.
3. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 1.20 < M2/Ms < 1.60 
where, Ms denotes a movement amount of the aperture stop upon zooming from the wide angle end state to the telephoto end state, and M2 denotes a movement amount of the second lens group upon zooming from the wide angle end state to the telephoto end state.
21. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 1.20 < M2/Ms < 1.60 
where, Ms denotes a movement amount of the aperture stop upon zooming from the wide angle end state to the telephoto end state, and M2 denotes a movement amount of the second lens group upon zooming from the wide angle end state to the telephoto end state.
4. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 0.80 < -2t < 1.10 
where, 2t denotes a magnification of the second lens group in the telephoto end state.
23. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 0.80 < -2t < 1.10 
where, 2t denotes a magnification of the second lens group in the telephoto end state.
5. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 1.30 < 3w < 1.90 
where, 3w denotes a magnification of the third lens group in the wide angle end state.
24. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 1.30 < 3w < 1.90 
where, 3w denotes a magnification of the third lens group in the wide angle end state.
6. The zoom lens according to claim 1, wherein the first lens group comprises at least two lenses, wherein the lens that is second closest to the object in the first lens group is a negative lens, and a following conditional expression is satisfied: -0.30<(Rn2+Rn1)/ (Rn2-Rn1)<1.00
where, Rnl denotes a radius of curvature of an object-side surface of the negative lens that is second closest to the object in the first lens group, and Rn2 denotes a radius of curvature of an image-side surface of the negative lens that is second closest to the object in the first lens group.
25. The zoom lens according to claim 19, wherein the first lens group comprises at least two lenses, wherein the lens that is second closest to the object in the first lens group is a negative lens, and a following conditional expression is satisfied: -0.30<(Rn2+Rn1)/ (Rn2-Rn1)<1.00
where, Rnl denotes a radius of curvature of an object-side surface of the negative lens that is second closest to the object in the first lens group, and Rn2 denotes a radius of curvature of an image-side surface of the negative lens that is second closest to the object in the first lens group.
7. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 0.40 < (R31 + R32)/(R31 - R32) < 2.50 
where, R31 denotes a radius of curvature of a surface closest to the object of the third lens group, and R32 denotes a radius of curvature of a surface closest to the image of the third lens group.
26. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 0.40 < (R31 + R32)/(R31 - R32) < 2.50 
where, R31 denotes a radius of curvature of a surface closest to the object of the third lens group, and R32 denotes a radius of curvature of a surface closest to the image of the third lens group.
8. The zoom lens according to claim 1, wherein the first lens group comprises at least two lenses, and a following conditional expression is satisfied: 0.20 < (R21 + R12)/(R21 - R12) < 0.90 
where, R12 denotes a radius of curvature of an image-side surface of a lens closest to the object in the first lens group, and R21 denotes a radius of curvature of an object-side surface of a lens second closest to the object in the first lens group.  
27. The zoom lens according to claim 19, wherein the first lens group comprises at least two lenses, and a following conditional expression is satisfied: 0.20 < (R21 + R12)/(R21 - R12) < 0.90 
where, R12 denotes a radius of curvature of an image-side surface of a lens closest to the object in the first lens group, and R21 denotes a radius of curvature of an object-side surface of a lens second closest to the object in the first lens group.
9. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 39.00 < w < 70.00 where, w denotes a half angle of view in the wide angle end state.
28. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 39.00 < w < 70.00 where, w denotes a half angle of view in the wide angle end state.
10. The zoom lens according to claim 1, wherein a following conditional expression is satisfied: 15.000 < t < 34.00 where, t denotes a half angle of view in the telephoto end state.
29. The zoom lens according to claim 19, wherein a following conditional expression is satisfied: 15.000 < t < 34.00 where, t denotes a half angle of view in the telephoto end state.
11. The zoom lens according to claim 1, wherein the first lens group, the second lens group, and the third lens group move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state.
30. The zoom lens according to claim 19, wherein the first lens group, the second lens group, and the third lens group move in the optical axis direction upon zooming from the wide angle end state to the telephoto end state.
12. The zoom lens according to claim 1, wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens.
31. The zoom lens according to claim 19, wherein at least a part of a lens group closer on the object side than a closest image-side lens group serves as a focusing lens.
13. The zoom lens according to claim 1, wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens.
32. The zoom lens according to claim 19, wherein at least a part of a lens group closer on the object side than a closest image-side lens group and closer on an image side than a closest object-side lens group serves as a focusing lens.
15. The zoom lens according to claim 1, wherein at least a part of the second lens group is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis.
34. The zoom lens according to claim 19, wherein at least a part of the second lens group is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis.
16. An optical apparatus comprising the zoom lens according to claim 1; and a body to which the zoom lens is attached.
35. An optical apparatus comprising the zoom lens according to claim 19.
18. A method for manufacturing a zoom lens including, in order from an object: a first lens group having negative refractive power; an aperture stop; a second lens group having positive refractive power; a third lens group having negative refractive power; and a fourth lens group having positive refractive power, the method comprising: arranging the first to the fourth lens groups and the aperture stop within a lens barrel in such a manner that, upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and the first lens group, a distance between the aperture stop and the second lens group, and a distance between the aperture stop and the third lens group are changed and the aperture stop is moved in an optical axis direction, further comprising one or more of the following features A and B, wherein the feature A comprises satisfying a following conditional expression: 1.12<TLw/TLt<1.30  where, TLw denotes a total length of the zoom lens in the wide angle end state, and TLt denotes a total length of the zoom lens in the telephoto end state, and the feature B comprises that the first lens group includes at least two lenses, wherein the lens that is second closest to the object in the first lens group is a negative lens, and satisfying a following conditional expression: -0.10<(Rn2+Rn1)/ (Rn2-Rn1)<1.00  where, Rnl denotes a radius of curvature of an object-side surface of the negative lens that is second closest to the object in the first lens group, and Rn2 denotes a radius of curvature of an image-side surface of the negative lens that is second closest to the object in the first lens group.
36. A method for manufacturing a zoom lens including, in order from an object: a first lens group having negative refractive power; a second lens group having positive refractive power; a third lens group having negative refractive power; and a fourth lens group having positive refractive power, the method comprising: arranging the first to the fourth lens groups and an aperture stop within a lens barrel in such a manner that, the aperture stop is provided between the first to the fourth lens groups, upon zooming from a wide angle end state to a telephoto end state, a distance between the aperture stop and one of the lens groups placed next to the aperture stop on an object side and a distance between the aperture stop and another one of the lens groups next to the aperture stop on an image side are changed, the aperture stop is moved in an optical axis direction, and at least a part of the third lens group serves as a focusing lens.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         September 27, 2022